Citation Nr: 1024113	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to May 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Winston-Salem, North 
Carolina regional office (RO) of the Department of Veterans 
Affairs (VA).  

The claim was previously before the Board in January 2010, at 
which time a remand was ordered to accomplish additional 
development.

In May 2010, the Veteran, accompanied by his authorized 
representative, appeared at a videoconference hearing held 
before the undersigned.  A transcript of that hearing has 
been associated with the claims file.

The Veteran and his authorized represented submitted 
additional private treatment records, as well as a written 
waiver of RO review, at the hearing.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of left shoulder 
multidirectional instability, status post surgical 
correction.

2.  The Veteran experienced a motor vehicle injury in May 
2000, which resulted in abrasions to his left shoulder. 

3.  The Veteran was diagnosed with left shoulder subluxation 
and instability during service.

4.  The evidence clearly and unmistakably shows that a left 
shoulder disability preexisted active service.

5.  The evidence clearly and unmistakably shows that a left 
shoulder disability was aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder 
disability have been met.  38 U.S.C.A §§ 1110, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

As the Board has granted the full benefit sought with respect 
to the issue on appeal, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for a left shoulder 
disability, claimed as the direct result of service or, 
alternatively, as the result of in-service aggravation of a 
pre-existing injury.  

The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against a veteran's claim that the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue). 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if existing prior to active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
elements under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

The continuity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability that was noted 
during service is not shown to be chronic, then, generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1111 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

Service medical records reflect that the Veteran was 
evaluated as normal in at his enlistment examination in 
December 2001, but the examiner noted multiple scars to his 
left arm and low back.  In an accompanying self report of 
medical history, the Veteran noted that he experienced a 
motor vehicle accident in May 2000.

May 2000 private treatment notes reflect that the Veteran was 
seen for injuries resulting from a motor vehicle accident.  
The notes show that the Veteran was an unrestrained rear seat 
passenger in a roll-over accident.  He was treated for 
abrasions, contusions, and superficial lacerations, to 
include abrasions over the superior aspect of the left 
shoulder.  The treatment note states that there was no 
underlying bony tenderness of the left shoulder.

During service, in April 2002, the Veteran was treated for 
left shoulder pain.  His shoulder was described as tender, 
but with full range of motion.  He was diagnosed with 
subluxation as well as instability of the left shoulder.  In 
May 2002, the Veteran was recommended for discharge due to 
left shoulder instability.  A record of the discharge 
proceedings reflects that military medical examiners 
determined that the left shoulder condition existed, without 
the Veteran's knowledge, prior to service.  The examiners 
also opined, without any use of x-ray or other scanning 
technology, that the injury was not permanently aggravated by 
service.

The Veteran testified in May 2010 that, while in service, he 
performed push-ups for hours at a time.  He stated that one 
push-up could last up to one hour and that, on a certain 
occasion, a drill sergeant made his squad perform three to 
four consecutive hours of push-ups.  He testified that, while 
performing the push-ups on that occasion, his left shoulder 
popped and he fell to the floor, but was ordered to continue.  
He stated that he reported to sick call the next day and his 
shoulder injury was diagnosed as existing prior to service.  
The Veteran contends that this in-service activity directly 
caused injury to his left shoulder, or aggravated a pre-
existing injury, and that he has experienced continued 
symptoms, such as weakness and popping, ever since service.

Post-service treatment records reveal that the Veteran was 
seen by a private physician for complaints of left shoulder 
pain and weakness within approximately one week after 
discharge from active duty.  The Veteran informed the 
physician that, while performing push-ups in service, he felt 
a tearing sensation in his left shoulder and thereafter 
experienced pain and weakness.  Upon examination, the 
physician observed tenderness across the anterior aspect of 
the shoulder, a clicking sensation upon movement and 
"snapping deep in the joint."  The physician stated that 
the rotator cuff was intact with full strength and that x-
rays did not reveal any osseous abnormality.  The physician 
diagnosed a probable anterior labral tear, resulting in 
chronic subluxation, and ordered an MRI of the left shoulder 
as confirmation.  MRI of the left shoulder revealed findings 
consistent with a tear.  Strengthening exercises were 
prescribed.

A November 2003 private treatment note reflects that the 
Veteran again sought treatment for his left shoulder.  A 
December 2003 scan of the left shoulder revealed a small 
partial-thickness tear along the bursal surface of the 
musculotendinous junction of the supraspinatous, but no 
definite labral tear was identified.  He reported 
experiencing an injury in service and pain since that time.  
He was seen for follow up in January 2004, at which time his 
physician noted that he did not attend physical therapy as 
previously directed.  The physician advised another course of 
therapy to strengthen and condition the shoulder.

The Veteran was seen again for follow-up treatment in October 
and November 2004.  In December 2004, the Veteran underwent 
surgery on his left shoulder.  Clinical reports dated in 
January 2005, April 2005, and August 2005 reflect continued 
complaints and treatment referable to the left shoulder, and 
while a  
September 2005 MRI revealed no tears, the Veteran was treated 
with a cortisone shot at that time.

In March 2006, the Veteran submitted a statement indicating 
that he received two physical examinations prior to entering 
the service and neither revealed any left shoulder condition.  
He noted that he had not experienced prior problems with his 
left shoulder.

The Veteran's private physician submitted a February 2007 
letter stating that he first treated the Veteran in November 
2003, at which time he complained of experiencing a left 
shoulder injury during service.  The physician opined that 
strenuous exercise, including push-ups, performed during 
service were likely a direct aggravation to his shoulder.

The Veteran submitted an August 2007 statement describing the 
May 2000 motor vehicle accident that he experienced, noting 
that the only injuries he incurred were "deep gashes" to 
his left upper arm and low back.  The Veteran also reiterated 
that his shoulder popped while in service and, since that 
time, he experienced symptoms such as popping.

In November 2007, the Veteran's private physician submitted a 
second medical opinion.  The physician noted that it was 
likely that strenuous upper body exercises during service 
aggravated his left shoulder to the point of subluxation and 
dislocation.  He stated that he had reviewed the Veteran's 
medical records and history and, based on that review as well 
as his treatment of the patient, opined that the 
underlying/aggravated condition was an undiagnosed 
arm/shoulder injury that was residual from the May 2000 motor 
vehicle accident.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that a physician's 
knowledge of relevant case facts bears on the probative value 
assigned to a medical opinion.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 300 (2008).  

As noted, veterans are considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.  In this case, no left shoulder disability 
was noted on the Veteran's enlistment examination.  
Accordingly, the presumption of soundness applies.  The Board 
must therefore consider whether such presumption has been 
rebutted.  

In assessing whether the Veteran was in sound condition upon 
entry to service, the self report of medical history 
accompanying the enlistment examination clearly reflects that 
the Veteran experienced a motor vehicle injury in May 2000.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Because a pre-existing disorder or defect was not "noted" 
upon service entrance, the Veteran is entitled to the 
statutory presumption that he was of sound condition, unless 
clear and convincing evidence can be shown to rebut the 
presumption.

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board observes that the military 
medical examiners determined that the Veteran's left shoulder 
condition existed prior to service.  

Although there is no pre-service medical history reflecting 
any complaints of, or treatment for, a left shoulder 
disability, the Veteran's private physician stated in a 
February 2007 opinion that in-service activity had aggravated 
the shoulder.  Further, in November 2007, the private 
physician noted that the Veteran likely experienced an 
undiagnosed left arm/shoulder injury as the result of the 
documented May 2000 motor vehicle accident that caused 
abrasions over the anterior left shoulder.

The Veteran stated in August 2007 that his shoulder was not 
injured during the May 2000 accident, but the Board observes 
that military medical examiners and his private physician 
have stated that the left shoulder disability existed prior 
to service.  

Although the Veteran has stated that he did not experience 
any shoulder symptoms prior to service, the Board finds that 
the overall evidence, as detailed above, clearly and 
unmistakably shows that a left shoulder disability preexisted 
active service. 

Based on the foregoing, the first prong of rebutting the 
presumption of soundness has been satisfied.  To fully rebut 
the presumption, the record must also contain clear and 
unmistakable evidence that the preexisting left shoulder 
disability was not aggravated by active service.  In this 
regard, the service treatment records clearly reflect 
treatment for left shoulder pain, as well as discharge from 
service due to such left shoulder pain.  Further, the Veteran 
sought private medical treatment for continued left shoulder 
pain and weakness within one week of his separation.  The 
Veteran's private physician has reviewed the pertinent 
treatment records and provided a reasoned opinion that the 
current left shoulder disability is the result of in-service 
aggravation of an underlying, pre-existing injury.  For all 
of these reasons, it cannot be found that there is clear and 
unmistakable evidence that the preexisting left shoulder 
disability was not aggravated by active service.  Therefore, 
the second prong for rebutting the presumption of soundness 
has not been satisfied.  Accordingly, the presumption remains 
intact and the claim must be analyzed on an incurrence basis.  

With respect to in-service incurrence, the Board again notes 
that the service treatment records clearly show treatment  
for left shoulder pain, and indicate that he was discharged 
for that reason.  Further, the Veteran sought private medical 
treatment for continued left shoulder pain and weakness 
within one week of his discharge and, shortly thereafter, the 
Veteran was diagnosed, based on MRI evidence, with a left 
shoulder tear (the Board notes that although the military 
examiners opined that the pre-existing injury was not 
permanently aggravated by service, the discharge report shows 
that they did not conduct any x-ray or other imaging of the 
shoulder to confirm lack of injury).  After that private 
medical diagnosis, the Veteran received intermittent, ongoing 
treatment for his left shoulder, to include physical therapy, 
surgery, and pain management.  Thus, continuity of 
symptomatology is established by the clinical evidence of 
record.  Therefore, in light of the in-service treatment with 
respect to the left shoulder, followed by the continuous 
post-service treatment and symptomatology, a grant of service 
connection is warranted here.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).


ORDER

Service connection for a left shoulder disability is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


